Citation Nr: 9913741	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to automotive and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1973.  

This appeal arises before the Board of Veterans' Appeals from 
an April 1994 rating decision rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran's Affairs, whereby the veteran's claim for 
entitlement to service connection for arthritis was denied, 
and a December 1994 rating decision rendered by the North 
Little Rock, Arkansas, RO, whereby the veteran's claim of 
entitlement to an automobile or adaptive equipment was also 
denied.  Although the veteran apparently relocated to 
Arkansas, the VA Form 646, Statement of Accredited 
Representation in Appealed Case, associated with his claims 
folder indicates that he is still represented by the North 
Carolina Division of Veterans Affairs.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for automotive and adaptive equipment has 
been developed.

2.  An arthritic condition, apart from the veteran's service-
connected right elbow condition, is not shown.  

3.  The evidence does not show the anatomical loss of either 
of the veteran's hands, or complete ankylosis of two major 
joints of the extremity, or that no effective function 
remains.

4.  The evidence does not show that the veteran has the loss 
or permanent loss of use of one or both feet; the loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes such that central visual 
acuity is 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity is more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye; or ankylosis of one or both knees or one 
or both hips.


CONCLUSIONS OF LAW

1.  A claim for entitlement to service connection for 
arthritis is not well grounded. 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).

2.  The veteran does not meet the statutory criteria for 
entitlement to a specially adapted automobile or adaptive 
equipment.  38 U.S.C.A. §§ 3902, 5107 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.808 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for arthritis.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records are devoid of 
references to, or treatment for, an arthritic condition, 
other than the traumatic arthritis to the veteran's right 
elbow, for which he is service-connected.  

The evidence subsequent to service shows that the veteran 
manifests degenerative joint disease and degenerative disk 
disease, in a private medical record dated April 1994.  
However, neither this report, nor any other record associated 
with the veteran's claims folder, associates these disorders 
with the veteran's service.  Although the veteran testified 
that he was treated for arthritis in service, the Board must 
point out that a nexus between a current condition and 
service must be shown by medical evidence.  That is, evidence 
from a health care professional would need to be submitted in 
order to establish a link between the veteran's service, and 
his current disorders.  As no such evidence has been 
presented in this case, the veteran's claim is not well 
grounded, and must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case, 
together with the Decision of the Board issued in conjunction 
with this appeal, advises the veteran of the requirements of 
a well-grounded claim.


II.  Entitlement to automotive and adaptive equipment or to 
adaptive equipment only.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), has 
been satisfied.

The veteran contends that he is entitled to a specially 
adapted automobile or automobile adaptive equipment.  After a 
review of the record, the Board finds that his contentions 
are not supported by the evidence, and that his claim is 
denied.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 
38 C.F.R. § 3.808 (1998).  The claimant must have had active 
military, naval or air service.  38 C.F.R. § 3.808(a).  One 
of the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service:  (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes:  central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c).  
Furthermore, in a claim for adaptive equipment, the claimant 
must also satisfy the additional eligibility criteria of 
38 C.F.R. §§ 17.119a-17.119c (1998).  38 C.F.R. § 3.808(d).

The evidence shows that the veteran served on active duty 
from April 1970 to January 1973.  The veteran has also filed 
a specific application for financial assistance, which 
contains a certification by the veteran that the conveyance 
will be operated only by persons properly licensed.  
Therefore, in order to qualify for an automobile grant, or 
adaptive equipment, the veteran must meet the disability 
requirements found in 38 C.F.R. § 3.808(b).

The evidence does not show that any of the disabilities 
specified in 38 C.F.R. § 3.808(b) exists and are the result 
of a disease or injury incurred in or aggravated during the 
veteran's service.  

First, the evidence does not show the loss or permanent loss 
of use of one or both hands.  Loss of use of a hand is 
defined pursuant to 38 C.F.R. § 3.350(a)(2) (1998), and will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  Complete ankylosis of two 
major joints of the extremity will also constitute loss of 
use of the hand.  38 C.F.R. § 3.350(a)(2) (1998). 

The veteran submitted what appears to be Social Security 
records dated April 1994.  The results of that examination 
show that the veteran's right forearm revealed significant 
muscle wasting of all deformed muscles, that his muscle 
strength in attempts to oppose his thumb against his finger 
was 4/5, and was 4/5 in abduction and adduction of his thumb.  
In addition, his muscle strength was found to be 4-5/5 in 
grip strength of the right hand.  The examiner further stated 
that "there is no significant wasting of the [veteran's] 
right hand muscles."  Examination of his distal 
interphalangeal joints, proximal interphalangeal joints, and 
wrist on the right side was normal.  The pertinent assessment 
was "Weakness and dysesthesia of [the] right forearm and 
hand, due to previous fracture at [the] elbow."  The 
examiner also speculated that it was "Quite possible that 
[the veteran] has sustained some damage to his radial nerve, 
and possibly ulnar and medial nerve.  There is considerable 
muscle wasting noted of the right forearm, and [he] complains 
of dysesthesia, and has objective evidence of weakness, and 
extension in flexion contracture at the elbow."

The report of the veteran's February 1995 VA rating 
examination show that the findings on objective examination 
revealed that the veteran had a metal splint in his right 
elbow.  There was marked atrophy and loss of muscle bulk in 
the entire right arm.  There was decreased sensation to touch 
and pinprick of the ulnar and median nerve distributions of 
the right hand.  Muscle strength was 2-3/5 on the right and 
5/5 on the left.  The examiner found the veteran to be right 
handed dominant.  There were multiple surgical scars of the 
right elbow.  Grip, fist formation, grasp and pinch were 3/5 
on the right and 5/5 on the left.  There was no swelling, but 
there was enlargement of the right elbow.  The diagnoses were 
chronic bursitis of the left shoulder and status post 
multiple fractures of the right elbow, status post surgery of 
the right elbow.  The examiner also noted that the veteran's 
left shoulder bursitis appeared to be due to the overuse of 
the joint, due to chronic inability to use the right upper 
extremity from the elbow problem.

Although the medical evidence demonstrates that the veteran 
has shoulder and right elbow impairment, and that there is 
some reduction in strength in the right hand, the Board finds 
that the veteran clearly would not be better served by 
amputation below the elbow, as he maintains grip, fist 
formation, grasp and pinch, with a strength evaluated as 3/5 
on the right.  Additionally, he can oppose his thumb against 
his finger with a reported strength of 4/5, and had a 4/5 
abduction and adduction of his thumb.  The examiner at the 
April 1994 examination further stated that "there is no 
significant wasting of the [veteran's] right hand muscles."  
Examination of his distal interphalangeal joints, proximal 
interphalangeal joints, and wrist on the right side was 
normal.  The pertinent assessment was "Weakness and 
dysesthesia of [the] right forearm and hand, due to previous 
fracture at [the] elbow."  Also, the evidence does not show 
ankylosis of two major joints of either extremity.  Although 
he may experience impairment due to a right elbow condition, 
the Board finds that the veteran clearly does not have the 
anatomical loss of either hand and does not have the 
permanent loss of use of one or both hands.

Also, the veteran has not established service connection for 
any disability of the lower extremities or eyes, which could 
serve as a qualifying disability for the grant of a specially 
adapted automobile or automobile adaptive equipment.

Accordingly, the Board finds that the veteran does not meet 
the statutory criteria for entitlement to a specially adapted 
automobile or adaptive equipment.  Therefore, his claim is 
denied.  38 U.S.C. §§ 3902, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.808 (1998).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis is denied.  
Entitlement to a specially adapted automobile or to 
automobile adaptive equipment is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

